     Case 3:16-cv-00618-MMD-WGC Document 73 Filed 03/29/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6      LUIS ALONSO HIDALGO, III,                        Case No. 3:16-cv-00618-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8
       ROBERT LEGRAND, et al.,
9
                               Respondents.
10

11          Petitioner Luis Hidalgo has filed a motion for extension of time (first request). (ECF

12    No. 72 (“Motion”).) The Court finds good cause exists to grant the Motion. Petitioner will

13    have up to and including May 28, 2021, to file a response to Respondents’ motion to

14    dismiss (ECF No. 70).

15          DATED THIS 29th Day of March 2021.

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26

27
28
